             Case 5:18-cr-40058-HLT Document 131-2 Filed 07/30/19 Page 1 of 4


                                           EXHIBIT SHEET

      Case No:      18-40058-HLT                                        Government Exhibits


No.                          Description                         I.D.   Off.   Adm.         Witness

       Kansas Asbestos Regulations
 1
       (RD 1_Fritzel_EPA_003837 to 003858)
       Alvamar CC Roof Quotes 2008
 2                                                                X      X      X     J. Patterson
       (RD 1_Fritzel_EPA_003786 to 003792)
       ACT Test Results 2008
 3                                                                X      X      X     J. Patterson
       (RD 1_Fritzel_EPA_003784 and 003785)
       Purchase Agreement 2014
 4                                                                X      X      X
       (RD 1_Fritzel_EPA_000736 to 000759)
       Transfer Document to Eagle 1968, April 20, 2015
 5                                                                X      X      X
       (RD 1_Fritzel_EPA_000800 to 000803)
       Title Alvamar Inc. to Eagle 1968, December 29, 2015
 6
       (RD 1_Fritzel_EPA_000830)
       Title Alvamar Inc. to Safe Harbour Exchange/Thomas
 7     Fritzel, December 29, 2015
       (RD 1_Fritzel_EPA_000831 to 000835)
       City of Lawrence Kansas, Building Permit Application
8A                                                                X      X      X
       Packet
       Herries E-mail March 4, 2016
 9                                                                X      X      X     R. Harries
       (RD 1_Fritzel_EPA_003820)
       Herries E-mail March 5, 2016
10                                                                X      X      X     R. Harries
       (RD 1_Fritzel_EPA_002284)
       E-mails re Alvamar Clubhouse May 4 and
11     May 10, 2016                                               X      X      X     M. Gough
       (RD 1_Fritzel_EPA_002287 to 002289)
       ACT Test Results June 7, 2016
12     (Tucker Fritzel Sample)                                    X      X      X     P. Schlaman
       (RD 1_Fritzel_EPA_000650 to 000651)
       E-mail from Thomas Fritzel to Wes Lynch and Casey
13     Stewart, forwarding Tucker Fritzel’s Email re: ACT Test
       Results September 6, 2016 (DFC-EPA-002555 to 002557)
       ACT Chain of Custody for June 7, 2016 Sample
14                                                                X      X      X     P. Schlaman
       (RD 1_Fritzel_EPA_004068)
15A    Hamm Landfill Scale Tickets Oct 11 to 26, 2016             X      X      X     A. Higgins
16A    Hamm Landfill Invoices March to November 2016              X      X      X     A. Higgins
       KDHE Photos Taken October 13 and October 28, 2016
       (RD 5_Fritzel_EPA_000006;
17     RD1_Fritzel_EPA_003859,;RD                                 X      X      X     P. Schlaman
       5_Fritzel_EPA_000023; RD1_Fritzel_EPA_003861;
       RD 5_Fritzel_EPA_000027, 000031, 000038, 000039;


                                                 Page 1 of 4
           Case 5:18-cr-40058-HLT Document 131-2 Filed 07/30/19 Page 2 of 4



No.                       Description                         I.D.   Off.   Adm.        Witness

      RD 1_Fritzel_EPA_003862; RD
      5_Fritzel_EPA_000045, 000040, 000002, 000017;
      RD 1_Fritzel_EPA_003860;
      RD 5_Fritzel_EPA_000047, 000060, 000062, 000064,
      000072, 000075, 000050, 000076, 000079, 000082)
18    KDHE Videos Taken October 13 and October 28, 2016        X      X      X     C. Gustafson
      E-mail Exchange Schlaman/Thomas Fritzel
19    October 18, 2016                                         X      X      X     P. Schlaman
      (RD 1_Fritzel_EPA_002686 to 002688)
      ACT Report and Chain of Custody October 18, 2016
21    (KDHE Sample)                                            X      X      X     P. Schlaman
      (RD 1_Fritzel_EPA_000646 to 000648)
      Gustafson Notes From Meeting October 19, 2016
22                                                             X      X      X     C. Gustafson
      (RD 1_Fritzel_EPA_003831 to 003834)
      KDHE Report October 13 to October 18, 2016
23                                                             X      X      X     C. Gustafson
      (DFC-EPA-002141 to 002142)
      ACT Pre-Demolition Survey Report and Chain of
      Custody for samples taken October 21, 2016
24
      (RD 1_Fritzel_EPA_000634 to 000636; 000652 to
      000654)
      EPA Photos 2, 6 and 7; October 30, 2016
25
      (RD 1_Fritzel_EPA_000616, 620 and 621)
      B&R Insulation Forman Daily Field Reports
26    October 28 and October 31, 2016                          X      X      X     M. Cowley
      (DFC-EPA-001616 to 001617)
      Johnson County Landfill Waste Shipment Record
27                                                             X      X      X     M. Cowley
      (DFC EPA-001618 to 001620)
      E-mail re Clean Up Costs January 16, 2017
28
      (RD 1_Fritzel_EPA_002726 to 002727)
      May 2019 Curriculum Vitae for Kristen A. Keteles,
29
      Ph.D (RD 3_Fritzel_EPA_000006 to 000014)
      Asbestos Report August 21, 2018
30
      (RD 3_Fritzel_EPA_000001 to 000005)
      Bill Davis Roofing LC
31    Annual Report Filed April 4, 2018
      (RD 1_Fritzel_EPA_000465 to 000466)
      DFC Company of Lawrence, LC
      Articles of Organization, Filed March 4, 1994;
      Certificate of Amendment to Articles of Organization,
                                                               X      X      X
      Filed July 11, 2002; and Certificate of Amendment to
32    Articles of Organization, Filed December 16, 2016
      (RD 1_Fritzel_EPA_000470 to 000473; 000464)




                                             Page 2 of 4
           Case 5:18-cr-40058-HLT Document 131-2 Filed 07/30/19 Page 3 of 4



No.                        Description                        I.D.   Off.   Adm.   Witness

      DFC Company of Lawrence, LC
33    Annual Report Filed April 4, 2018                        X      X      X
      (RD 1_Fritzel_EPA_000468 to 000469)
      Eagle 1968, LC
      Articles of Organization
34                                                             X      X      X
      Filed December 22, 2015
      (RD 1_Fritzel_EPA_000478 to 000479)
      Eagle 1968, LC Annual Report, Filed April 6, 2017
35                                                             X      X      X
      (RD 1_Fritzel_EPA_000476 to 000477)
      Eagle 1968, LC Annual Report
36    Filed February 28, 2018
      (RD 1_Fritzel_EPA_000474 to 000475)
      Gene Fritzel Construction Co., Inc.
37    Annual Report Filed October 17, 2017
      (RD 1_Fritzel_EPA_000489 to 000490)
      JT Management of Lawrence, L.C.
38    Articles of Organization, Filed June 9, 2016
      (RD 1_Fritzel_EPA_000494 to 000495)
      JT Management of Lawrence, L.C.
39    Annual Report Filed April 13, 2017
      (RD 1_Fritzel_EPA_000492 to 000493)
      JT Management of Lawrence, L.C.
40    Annual Report Filed March 14, 2018
      (RD 1_Fritzel_EPA_000491)
      JT Management of Lawrence, L.C.
41
      Annual Report Filed April 10, 2019
      The Olivia Collection, L.C.
42    Articles of Organization, Filed July 23, 2009
      (RD 1_Fritzel_EPA_000496 to 000497)
      The Olivia Collection, L.C.
43    Annual Report Filed April 16, 2018
      (RD 1_Fritzel_EPA_000498)
      R & R Supply Company, LC.
      Certificate of Amendment to Articles of Organization,
44                                                             X      X      X
      Filed May 8, 2002
      (RD 1_Fritzel_EPA_000499)
      R & R Supply Company, LC.
45    Annual Report Filed April 19, 2005                       X      X      X
      (RD 1_Fritzel_EPA_000501 to 000502)
46    Recorded Interview, Wesley Lynch October 6, 2017
46A   Transcript of Recorded Interview (Lynch)
47    Recorded Interview, Casey Stewart October 6, 2017
47A   Transcript of Recorded Interview (Stewart)
                                              Page 3 of 4
           Case 5:18-cr-40058-HLT Document 131-2 Filed 07/30/19 Page 4 of 4



No.                        Description                     I.D.   Off.   Adm.        Witness

48    Moffett Drawing

      Blueprints re: construction
49    (RD 1_Fritzel_EPA_002843, 002845, 002846, 002854,     X      X      X
      002861, 002862, 002863, 002875, 002876, 002882,
      002885, 002888)
      Roof Photos (RD 1_Fritzel_EPA_003662, 003663,
50                                                          X      X      X     H. Quinn
      003667, 003668, 003672, 003673)
51    PowerPoint re: Asbestos
52    Payroll Stubs (Marshall)
      Stewart, Lynch and Tucker Fritzel Employment
53
      Records
      Curriculum Vitae for Phil Schlaman
54                                                          X      X      X     P. Schlaman
      (RD 2_Fritzel_EPA_000030)
55    KDHE Asbestos Demolition Notification Form            X      X      X     P. Schlaman
56    EPA Photos taken on October 30, 2016                  X      X      X




                                             Page 4 of 4
